Citation Nr: 1121345	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for spasticity duodenum. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board notes that numerous documents in the Spanish language have been translated to English. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board finds that additional development is required to satisfy VA's obligations under the VCAA.   

The Veteran indicated in his February 2007 claim that he had been treated at the VAMC in Rio Piedras, Puerto Rico for his service-connected disorder.  He indicated that he was undergoing monthly treatments there.  A review of the claims file reflects that only records from the San Juan VAMC have been associated with the claims file.  However, the Board notes that there is a San Juan Vet Center located in Rio Piedras.  These records have not yet been associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file these records.

Moreover, the Board notes that the RO references two pages of treatment records from a Dr. T. in a December 2007 rating decision and a September 2008 statement of the case (SOC).  While there is one record from this treating physician in the claims file, the record demonstrating treatment for "type II diabetes, gastroesophageal reflux disease (GERD), and cataracts" is not located in the claims file.  While on Remand, the RO should obtain another copy of this document. 

The Board notes that the Veteran was last afforded a VA examination for his service-connected spasticity of duodenum in May 2007.  The Board is not required to obtain a new examination simply due to the passage of time.  However, because the claim must be remanded to obtain outstanding VA and private treatment records, the Board finds that a new examination should be undertaken to evaluate the Veteran's spasticity duodenum.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his spasticity duodenum.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder, to include records from the San Juan Vet Center located in Rio Piedras and outstanding records from Dr. T.  
If the AMC/RO cannot obtain records identified by the Veteran or another copy of Dr. T's record, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be scheduled for a VA examination to assess the current level of severity of his spasticity duodenum.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should perform all indicated tests and studies.  The rationale for all opinions should be provided.

The examiner should address whether the Veteran's spasticity duodenum:

(a) Is mild with recurring symptoms once or twice yearly;
(b) Is moderate with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations;
(c) Is moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year;
(d) Is severe; with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. 

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


